******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
        WILLIE MILLS v. COMMISSIONER OF
            TRANSPORTATION ET AL.
                   (SC 19163)
 Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                             Robinson, Js.
      Argued September 15—officially released October 21, 2014

  Alphonse J. Balzano, with whom was Brian Alteri,
for the appellant (plaintiff).
  Ronald D. Williams, Jr., for the appellee (named
defendant).
                                    Opinion

  PER CURIAM. The plaintiff, Willie Mills, appeals,
upon our grant of his petition for certification,1 from
the judgment of the Appellate Court reversing the judg-
ment of the trial court and remanding the case to that
court with direction to render judgment dismissing his
highway defect action against the named defendant, the
Commissioner of Transportation.2 Mills v. Commis-
sioner of Transportation, 142 Conn. App. 785, 792, 68
A.3d 118 (2013). On appeal, the plaintiff contends that
the Appellate Court improperly concluded that the trial
court lacked subject matter jurisdiction on the ground
that the General Statutes § 13a-1443 notice letter that
he sent to the defendant was defective as a matter of
law because, although it provided ‘‘ample details’’ about
the motor vehicle accident giving rise to the claim, its
face indicated only his intent to bring an action against
the city of Milford, rather than the state. See id., 791–92.
  After examining the entire record on appeal and con-
sidering the briefs and oral arguments of the parties,
we have determined that the appeal in this case should
be dismissed on the ground that certification was
improvidently granted.
      The appeal is dismissed.
  1
     We granted the plaintiff’s petition for certification limited to the following
issue: ‘‘Did the Appellate Court properly conclude that the General Statutes
§ 13a-144 notice sent to the named defendant in this matter was inadequate,
and required a reversal of the trial court’s denial of the named defendant’s
motion to dismiss?’’ Mills v. Commissioner of Transportation, 309 Conn.
913, 69 A.3d 308 (2013).
   2
     As the Appellate Court noted, ‘‘[t]he state and the city of Milford also
were named as defendants. The action was dismissed against the state on
March 14, 2012 . . . . Summary judgment was rendered in favor of the city
of Milford on July 19, 2010 . . . . Neither of these judgments are the subject
of this appeal. Hereafter, we refer to the commissioner of transportation
as the defendant.’’ Mills v. Commissioner of Transportation, 142 Conn.
App. 785, 786 n.1, 68 A.3d 118 (2013).
   3
     General Statutes § 13a-144 provides in relevant part: ‘‘Any person injured
in person or property through the neglect or default of the state or any of
its employees by means of any defective highway, bridge or sidewalk which
it is the duty of the Commissioner of Transportation to keep in repair, or
by reason of the lack of any railing or fence on the side of such bridge or
part of such road which may be raised above the adjoining ground so as
to be unsafe for travel or, in case of the death of any person by reason of
any such neglect or default, the executor or administrator of such person,
may bring a civil action to recover damages sustained thereby against the
commissioner in the Superior Court. No such action shall be brought except
within two years from the date of such injury, nor unless notice of such
injury and a general description of the same and of the cause thereof and
of the time and place of its occurrence has been given in writing within
ninety days thereafter to the commissioner. . . .’’